Citation Nr: 1721261	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  09-19 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for limited flexion of the left knee with degenerative arthritis. 

2.  Entitlement to an increased rating in excess of 10 percent for limited extension of the left knee with degenerative arthritis.

3.  Entitlement to an increased rating for instability of the left knee in excess of 10 percent prior to January 28, 2010, and a compensable rating thereafter.

4.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In the January 2008 rating decision, the RO, among other things, denied entitlement to a rating in excess of 10 percent for (characterized at that time) status post chondral shaving for history of traumatic arthritis, left knee; and entitlement to service connection for a right hip disability.  

In an August 2010 rating decision, the RO assigned a 10 percent rating for limited extension of the left knee with degenerative arthritis, effective October 30, 2006.  Additionally, the RO assigned a 10 percent rating for instability of the left knee, effective October 30, 2006, to January 27, 2010, and a noncompensable rating, effective January 28, 2010. 

In May 2016, the Veteran was scheduled for a Board hearing.  He failed to appear for the hearing.  To date, he has not requested a new Board hearing, accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704 (d) (2016).

In June 2016, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As to the Veteran's increased rating claim for the left knee, he was last afforded a VA examination in May 2010.  See VA joints examination dated May 2010.  Since the May 2010 examination, the Veteran asserts that his left knee is more disabling than the current disability ratings reflect and that the severity of his left knee disability is not sufficiently addressed by the most recent VA examination.  See Veteran's application for Automobile or Other Conveyance and Adaptive Equipment dated November 2011 and Appellant's Brief dated May 2016.

Pursuant to the June 2016 Board remand, the Veteran was scheduled for a VA examination in August 2016.  The Veteran failed to appear for the August 2016 examination.  In the February 2017 Appellant's Brief, the Veteran's representative alluded that the Veteran had a "legitimate" circumstance for not reporting to the VA examination and that the Veteran continues to experience worsening left knee symptoms, to include decreased limitation of motion. 

The Board notes that in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.   

Importantly, the May 2010 VA examination did not include joint testing for pain on passive motion or nonweight-bearing.  

In light of the fact that Correia changed the parameters for what constitutes an adequate examination and that the evidence is unclear whether the Veteran had good cause for not reporting to the scheduled August 2016 VA examination, the Board finds that the Veteran should be afforded a new VA examination to assess the current severity of his service-connected left knee disability.

With regard to the service connection claim for a right hip disability, the Veteran asserts that his right hip disability is due to his military service.  See Veteran's claim dated October 2006 and Appellant's Brief dated February 2017.  Alternately, the Veteran claims that his right hip disability is related to his service-connected left knee disability.

The Veteran was afforded a VA examination in August 2009.  The examiner found that an x-ray of the right hip showed minor degenerative spurring of bilateral acetabular roofs.  There was no opinion provided regarding the etiology of the Veteran's right hip disability. 

Similarly to above, in June 2016 the Veteran was scheduled for an examination of the right hip but failed to appear.  In light of the February 2017 Appellant's Brief, that alluded that the Veteran had a "legitimate" circumstance for not reporting to the VA examination and the absence of a VA opinion regarding the etiology of the right hip, the Board finds that upon remand, a VA opinion should be obtained.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of treatment that the Veteran may have received at any VA health care facility since June 2016.  All such available documents should be associated with the claims file.

2.  Schedule the Veteran for a VA examination to evaluate the severity of his service-connected left knee disability.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examination should be conducted in accordance with the current disability benefits questionnaire, to include testing consistent with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).

Specifically, in conducting range of motion tests of the left knee, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the left knee joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All opinions expressed should be accompanied by supporting rationale.

3.  The claims folder should be referred to an appropriate  VA physician for an opinion as to the etiology of the Veteran's right hip disability.  A copy of this remand must be made available to the physician for review in connection with the requested opinion.  

The physician should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right hip disability had its onset during military service or is otherwise related to service.
Additionally, the physician should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that right hip disability was either (a) caused or (b) aggravated by his service-connected left knee disability.

The physician must provide a rationale for any opinion given.  The physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

4.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

